DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 3, 5 – 7, 9, 10, 13 – 16, and 18 – 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2012/0181224 to Rapin (hereinafter referred to as Rapin).
	In regard to claims 1 and 13, as shown in figure 1, Rapin discloses a filtration system (20) having a housing (24, 28). The housing has a first housing end and a second housing end, and defines a central compartment therein. The housing includes a diaphragm member (59) that forms a first alignment portion disposed on the first housing end. A filter element (30) is positioned within the central compartment of the housing. The filter element has a first filter end and a second filter end. The filter element includes a filter media (71) and an upper end cap (73) that forms a second alignment portion. As shown in figures 1 – 10, the second alignment portion (59) is complementary to the first alignment portion (59). The distal end (92) of the upper end cap can be considered to include a first sealing surface and a second sealing surface. The distal end (92) has an undulating surface so that the second alignment portion has a variable cross-section such that a distance between the first sealing surface and the 
	In regard to claims 2 and 14, the first filter end includes tabs (119) with a surface that has a substantially lateral planar portion that is substantially normal to a central axis of the filter element. The second alignment portion includes an undulating contoured surface that extends from the substantially lateral planar portion is a direction substantially perpendicular to the central axis of the filter element. The contoured surface is shown to have a direction of indentation that is parallel to the central axis. As discussed above, the first alignment portion (59) is contoured complementary to the second alignment portion (73). 
	In regard to claim 3, the undulating surface of the second alignment portion can be considered to be angled with respect to a lateral plane that is substantially normal to a central axis of the filter element. The angled second alignment portion includes a first alignment end and a second alignment end, with the first alignment end disposed closer than the second filter end than the second alignment end. 
	In regard to claim 5, each undulating portion of the shoulder (114) can be considered to form an alignment portion. Thus, the housing can be considered to include a third alignment portion disposed on the first housing end and opposite of the first alignment portion. The third alignment portion is identical in contour to the first 
	In regard to claims 6 and 16, as shown in figure 1, Rapin discloses a filtration system (20) having a housing (24, 28). The housing has a first housing end and a second housing end, and defines a central compartment therein. The housing includes a diaphragm member (59) that forms a first alignment portion disposed on the first housing end. A filter element (30) is positioned within the central compartment of the housing. The filter element has a first filter end and a second filter end. The filter element includes a filter media (71) and an upper end cap (73) that forms a second alignment portion. As shown in figures 1 – 10, the second alignment portion (59) is complementary to the first alignment portion (59). The distal end (92) of the upper end cap can be considered to include a first sealing surface and a second sealing surface. The distal end (92) has an undulating surface so that the second alignment portion has a variable cross-section such that a distance between the first sealing surface and the second sealing surface varies along at least a portion of the second alignment portion. The first alignment portion (59) includes a complimentary shoulder (114) so that the variable cross-section is complimentary to the first alignment portion of the housing such that the second alignment portion aligns with the first alignment portion of the 
	In regard to clams 7 and 15, the undulating surface of the second alignment portion can be considered to a first end and a second end and an angled portion therebetween. The first end is disposed at a first height along a central axis of the filter element and the second end is disposed at a second height, wherein the first height is disposed above the second height. The difference in the first height and the second height provides for engagement of the radial seal (90) between the filter element and the housing when the filter element is properly installed in the housing. 
	In regard to claims 9 and 18, the filter element (30) includes an end cap (73) disposed on the first filter end, as discussed above. The undulating surface of the shoulder (114) causes the first alignment portion to include a first end, a second end, and an angled portion disposed between the first end and the second end. The distal end (92) of the end cap (73) has an undulating surface such that the end cap includes a 
	In regard to claim 10, a seal member (90) is disposed around the end cap (73). The engagement of the filter element and the housing forms a radial seal between the end cap (73) and the first housing end. 
	In regard to claim 19, as shown in figure 1, Rapin discloses a filtration system (20) having a housing (24, 28). The housing has a first housing end and a second housing end, and defines a central compartment therein. The housing includes a diaphragm member (59) that forms a first alignment portion disposed on the first housing end. The first alignment portion (59) includes a first surface (114) with a first height that extends in a z-direction, the z-direction being perpendicular to an x-y plane, the x-y plane being normal to a central axis of the housing. A filter element (30) is positioned within the central compartment of the housing. The filter element has a first filter end and a second filter end. The filter element includes a filter media (71) and an upper end cap (73) that forms a second alignment portion with a second surface (92) having a second height that extends in the z-direction. As shown in figures 1 – 10, the second alignment portion (59) is complementary to the first alignment portion (59). The distal end (92) of the upper end cap can be considered to include a first sealing surface and a second sealing surface. The distal end (92) has an undulating surface so that the 
	In regard to claim 20, the first height of the first surface (114) varies in the z-direction and the second height of the second surface (92) varies in the z-direction in a direction complementary to the first height. Engagement of the radial seal can be considered to be varied in the z-direction. 
	In regard to claims 21 and 22, an undulating portion of the distal end (92) extends from each side of the tabs (119). Thus, the at least one contoured surface includes a first contoured surface and a second contoured surface each extending from the substantially lateral planar portion in the direction substantially perpendicular to the central axis of the filter element.

Allowable Subject Matter
Claims 8, 11, 12, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed October 29, 2021 have been fully considered but they are not persuasive.
	Applicant argues that the valve assembly in Rapin is not part of the filter head (24). Thus, applicant argues that Rapin does not teach “the second alignment portion aligns with the first alignment portion of the housing to provide for engagement of a radial seal between the filter element and the housing when the filter element is properly installed within the housing”. The examiner does not disagree that the sealing member (90) on the end cap (73) is used to seal with an annular wall (112) of the valve (58). The examiner notes, however, that Rapin describes the head assembly (24) including the valve assembly (58), as discussed in paragraph [0027]. The examiner considers the valve assembly to be part of the head assembly. The claims use “comprising” language and are not limited to a housing without a valve. Therefore, the examiner maintains that the radial seal between the end cap (73) and the valve assembly forms a radial seal between the filter element and the housing when the filter element is properly installed within the housing. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773